DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

103 Rejections Withdrawn
The rejection of claims 1-8 and 19 under 35 USC 103, outlined in the previous Office Action has been overcome by inventor’s amendment.  With respect to claim 3, the amendment cancels the claim.  With respect to the remaining claims, inventor amends the claim set such that limonene is not the solvent, but rather gamma terpinene.  

The rejection of claims 16-18 under 35 USC 103, outlined in the previous Office Action has been overcome by inventor’s amendment.  The amendment cancels the claims.  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 1-3, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claim 3, the amendment cancels the claim.  With respect to the remaining claims, inventor amends the claim set such that limonene is not the solvent, but rather gamma terpinene.  

Allowable Subject Matter
Claims 1, 2, 4-15, 19 and 20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Russian Journal of General Chemistry (2014), 84(2), pp. 205-208, prior art of record (in the 103 rejections of the previous Office Action), remains the closest prior art.  The reference does not teach, show, suggest or make obvious the utilization of gamma terpinene, or carvone, in a method of making a C60 solution.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/4/2022